UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON D.C. FORM 10-QSB [X]QuarterlyReport Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 or [] Transitional Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the Quarter Ended September 30, 2007 Commission File No.000-52764 BEAUTY BRANDS GROUP, INC. (Exact name of Registrant as specified in its charter) FLORIDA 59-1213720 (State of other jurisdiction (I.R.S. Employer Identification Number) of incorporation or organization) 100 Jericho Quadrangle, Suite 335, Jericho, New York 11753 Address of principal executive offices Registrant’s telephone number, including area code:516-939-9400 Indicate by check mark whether the Registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. YES¨NO x Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer, as defined in Rule 12b-2 of the Exchange Act. Large Accelerated Filer¨Accelerated Filer¨Non-Accelerated Filerx Indicate by check mark if the registrant is a Shell company (as defined by Rule 12b-2 of the Exchange Act).x YES NO¨ APPLICABLE ONLY TO CORPORATE ISSUES State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date:As of November 12, 2007, the Company had 15,276,411 shares of $0.10 par value common stock issued and outstanding. Transitional Small Business Disclosure Format (Check one): YES
